EXHIBIT OPINION OF VORYS, SATER, SEYMOUR AND PEASE LLP [Vorys, Sater, Seymour and Pease LLP letterhead] August 4, M/I Homes, Inc. 3 Easton Oval, Suite 500 Columbus, Ohio 43219 Re: $250,000,000 Aggregate Offering Price of Securities of M/I Homes, Inc. Ladies and Gentlemen: At your request, we have examined the registration statement on Form S-3 (the “Registration Statement”) being filed by M/I Homes, Inc. (the “Company”) with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), relating to the offering from time to time, as set forth in the prospectus contained in the Registration Statement (the “Prospectus”) and as shall be set forth in one or more supplements to the Prospectus (each, a “Prospectus Supplement”), by the Company of up to $250,000,000 aggregate offering price (as such amount may be increased pursuant to a registration statement filed with the Commission under Rule 462(b) in connection with the Registration Statement) of (i) debt securities, which may be either senior debt securities or subordinated debt securities (collectively, the “Debt Securities”), (ii) preferred shares, par value $.01 per share (the “Preferred Shares”), (iii) Preferred Shares represented by depositary shares (the “Depositary Shares”), (iv) common shares, par value $.01 per share (the “Common Shares”), or (v) warrants to purchase Debt Securities, Preferred Shares, Depositary Shares or Common Shares (collectively, the “Warrants”). The Debt Securities, Preferred Shares, Depositary Shares, Common Shares and Warrants are collectively referred to as the “Securities.” The Registration Statement provides that Debt Securities and Preferred Shares (including Preferred Shares represented by Depositary Shares) may be convertible into Common Shares or other securities of the Company. The Debt Securities will be issued pursuant to one or more indentures, the forms of which are attached as exhibits to the Registration Statement, by and between the Company and a trustee to be identified and qualified at a later date (the “Trustee”), as the same may be amended or supplemented from time to time (each, an “Indenture”). The Depositary Shares will be issued under one or more deposit agreements (each, a “Deposit Agreement”), by and between the Company and a financial institution to be identified therein as the depositary (each, a “Depositary”). The Company may issue receipts (“Depositary Receipts”) for Depositary Shares, each of which will represent a fractional interest of a share of Preferred Shares represented by Depositary Shares. The Warrants will be issued under one or more warrant agreements (each, a “Warrant Agreement”), by and among the Company and a financial institution to be identified therein as warrant agent (each, a “Warrant Agent”). In our capacity as your counsel in connection with the registration of the Securities, we are familiar with the proceedings taken and proposed to be taken by the Company in connection with the authorization and issuance of the Securities and, for the purposes of this opinion, have assumed such proceedings will be timely completed in the manner presently proposed and that the terms of each issuance will otherwise be in compliance with law. As such counsel, we have examined such matters of fact and questions of law we considered appropriate for purposes of rendering the opinions expressed below. In our examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, and the conformity to authentic original documents of all documents submitted to us as copies. We have been furnished with, and with your consent have relied upon, certificates of officers of the Company with respect to certain factual matters. In addition, we have obtained and relied upon such certificates and assurances from public officials as we have deemed necessary.
